IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-1872-11



                      EX PARTE JUAN CARPIO-CRUZ, Appellant



             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE EIGHTH COURT OF APPEALS
                            EL PASO COUNTY

Per curiam.


                                        OPINION


       Pursuant to a plea agreement, the Appellant pled guilty in 2009 to possession of a

controlled substance. The following year, he filed an application for a writ of habeas corpus

claiming that his counsel provided ineffective assistance by failing to advise him that his

guilty plea would result in deportation. The trial court granted relief and the Court of Appeals

affirmed. Ex parte Carpio-Cruz, No. 08-10-00240-CR (Tex. App.—El Paso 2011). The State

has filed a petition for discretionary review contending the Court of Appeals erred in holding
(1) Padilla v. Kentucky, 559 U.S. 356 (2010), applies retroactively to the collateral review of

a state conviction that was final when the Padilla opinion was issued, and (2) the Court of

Appeals erred in holding that Carpio-Cruz pleaded and proved the prejudice prong of

Strickland v. Washington, 466 U.S. 668 (1984).

       The U.S. Supreme Court recently held that, under Teague v. Lane, 489 U.S. 288

(1989), Padilla does not have retroactive effect. Chaidez v. United States, 133 S. Ct. 1103

(2013). Today, we adopted that Court’s reasoning as a matter of state law in Ex parte De Los

Reyes, No. PD-1457-11, __ S.W.3d __ (Tex. Crim. App. March 20, 2013).

       The Court of Appeals in the instant case did not have the benefit of our opinion in Ex

parte De Los Reyes. Therefore, we grant the State’s petition for discretionary review, vacate

the judgment of the Court of Appeals, and remand this case to the Court of Appeals in light

of Ex parte De Los Reyes.


Delivered March 20, 2013
Do Not Publish